Title: The American Commissioners to John Bondfield, 4 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


<Passy, June 4, 1778: We have received your accounts for supplying the Boston; some of the articles are dear, but we trust you to obtain everything as cheaply as possible. Your bills will be paid, and we hope the ship has left by now. You tell us of a plot against her, and we have forwarded the affidavit to the ministry; Capt. Tucker has dealt with the guilty men on board, we trust, and the authorities with the guilty ashore. We seem to have a junto of enemies in the neighborhood.>
